TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00658-CV


In re Kevin L. Gamble




ORIGINAL PROCEEDING FROM DALLAS COUNTY


M E M O R A N D U M   O P I N I O N

		Kevin Gamble requests that this Court issue a writ of mandamus ordering the
Dallas County District Clerk to transmit documents.  He also refers to a request for the official
court reporter of the 282nd District Court in Dallas County to provide a reporter's record from
his 1991 trial in Dallas County.  We recently dismissed a petition from Gamble in which he similarly
requested that a writ of mandamus issue against the district clerk of Dallas County.  See In re
Gamble, 03-08-00614-CV (Tex. App.--Austin Oct. 22, 2008, orig. proceeding).  In that opinion, as
in this case, we note that our mandamus authority does not extend beyond our district in such cases.
See id.; see also Tex. Gov't Code Ann. § 22.221 (West 2004). Dallas County is not within this
Court's geographical jurisdictional limits.  See id. § 22.201(d) (West Supp. 2008).  The petition for
writ of mandamus is dismissed.

  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   November 14, 2008